DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the request for continued examination with remarks and amendments received on 18 October 2021. Claims 58-72 are pending. Claims 66-72 are withdrawn as nonelected. Claim 58 is amended. 

Response to Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites the limitation ". . . the direction of the texture. . ." in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s note: This rejection was first offered in the final rejection mailed by the office on 16 April 2021. Applicant has not in the response to that action, the request for continued examination received on 18 October 2021, responded to this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-65 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0336557 to Durdag et al. (‘557 hereafter) in view of U.S. Patent Application Publication 2002/0005600 to Peter X. Ma (‘600 hereafter) and U.S. Patent Application Publication 2007/0227428 to Brennan et al. (‘428 hereafter).
Regarding claim 58, ‘557 teaches a multilayered wound dressing comprising: a first layer (paragraph 0076); and a second layer in contact with the first layer, the second layer having the 
In the same field of endeavor, wound dressings, ‘600 teaches the first layer comprising a gel further comprising channels that facilitate neovascularization of a wound (paragraph 0127) for the benefit of promoting healing. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘557 with those of ‘600 for the benefit of promoting wound healing. ‘557 in view of ‘600 does not teach the claimed nanotexture.
In the same field of endeavor, wound dressings, ‘428 teaches a dressing wherein the second layer comprises at least one surface that has a texture that comprises a plurality of spaced features (FIG 2C); wherein each feature has a substantially different geometry than a neighboring feature (FIG 2C); the plurality of spaced features arranged in a plurality of groupings, the spaced features within each of the groupings being spaced apart at an average distance of about 10 nanometers to about 200 micrometers (ABSTRACT); the adjacent groupings of features being spaced from each other to define an intermediate tortuous pathway (FIG 2C); wherein the direction of the texture is operative to facilitate cell orientation and growth (paragraphs 0038-0040) for the benefit of controlling bioadhesion. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘557 in view of ‘600 with those of ‘428 for the benefit of producing a wound dressing which has reduced bioadhesion.
Examiner’s note: although the above cited prior art combination teaches the newly added limitation, “. . . wherein the direction of the texture is operative to facilitate cell orientation and growth. . .,” applicant is reminded that recitations of material worked upon by a claimed apparatus do not impart patentability to the claimed apparatus. (See MPEP 2115)
Regarding claim 59, ‘557 teaches the multilayer wound dressing wherein the first layer comprises a surface that has a texture that is complementary to a patient's anatomy where the wound is located (paragraph 0001 “conformability”).
Regarding claim 60, ‘557 teaches the multilayer wound dressing wherein the first layer and the second layer are biodegradable layers (paragraph 0015).  
Regarding claim 61, ‘557 teaches the multilayer wound dressing wherein the first layer comprises a copper capillary alginate gel (paragraph 0069).
Regarding claim 62, ‘557 teaches the multilayer wound dressing wherein the copper capillary alginate gel is stabilized with barium ions (paragraph 0069).
Regarding claim 63, ‘557 teaches tthe multilayer wound dressing wherein the copper capillary alginate gel is stabilized using Cd2+, Cu2+, Ca2+, Ni2+, Co2+, and Mn2+ (paragraph 0069). Examiner’s note: while the applied prior art teaches explicitly that it is known to use some of the above cited ions, it also teaches that it is known to use polyvalent cations generally. It would have been obvious to the artisan possessed of ordinary skill at the time of invention to try the claimed combination.
Regarding claim 64, ‘557 teaches the multilayer wound dressing wherein the first layer and the second layer comprise polylactic-glycolic acid (PLGA), poly-caprolactone (PCL), copolymers of polylactic-glycolic acid and poly-caprolactone (PCL-PLGA copolymer), 
Regarding claim 65, ‘557 teaches the multilayer wound dressing wherein the first layer and the second layer comprise a copolymer of polyurethane and polylactic acid or a copolymer of polyurethane and polylactic-glycolic acid (paragraph 0090).

Response to Arguments
In support of the patentability of the instant application, applicant has advanced several arguments.
First, applicant argues that one possessed of ordinary skill in the art would not have been motivated at the time of invention to combine the teachings of ‘600 with those of ‘557 because while ‘557 teaches a four layers, ‘600 only teaches a monolayer dressing. This argument is not persuasive. As a first matter, ‘557 teaches that all the layers are porous or permeable (para 0033). As a second matter, applicant is confusing the prior art coatings and prior art layers. In ‘557 various layers may have coatings applied and the ordinary artisan would understand that layers are different from coatings. Finally, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Given the small number of layers in the ’557 reference, one having ordinary skill in the art could have arrived at the claimed invention with a minimum of routine experimentation. This argument is not persuasive.
Next, applicant argues that the ‘428 reference does not teach that the direction of the texture is operative to facilitate cell orientation and growth. This argument is not persuasive for two reasons. First, recitations of intended use of claimed apparatuses are not accorded patentable weight (See MPEP 2115). Secondly, the ‘428 reference does contain such teaching (see paragraph 0009 in connecting the need to prevent fouling with maintaining the integrity of vascular grafts).
 Applicant further, erroneously, contends that the examiner has not provided any rationale for making the previous and above combination. In actual fact, each of the above and previous prior art rejections provided explicit, textually supported rationale for making the prior art combinations proffered. Applicant cannot successfully rebut the rejection by denying the existence of what is written.




Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743